PCIJ_A_06_GermanInterestsUpperSilesia_DEU_POL_1925-08-25_JUD_01_PO_01_FR.txt. 29

OBSERVATIONS DE M. ANZILOTTI SUR UN POINT
DE L’EXPOSE DES MOTIFS.

Il v a dans les motifs de Varrét qui vient d’être rendu un point
sur lequel je regrette de ne pouvoir étre d’accord avec Ja Cour et
qui m2 semble assez important pour m’imposer le devoir de dire
en quoi consiste mon dissentiment.

Je ms réfère à l’idée qui se trouve exprimée surtout à la page 16
et suivante de l'arrêt, où il est dit que les divergences d'opinion
visées à l’article 23 de la Convention de Genève peuvent comprendre
également des divergences d'opinion sur l'étendue du champ
d'application des articles 6 à 22 et, par conséquent, celle qui existe
en l'espèce entre les Parties: cette divergence est en effet qualifiée
dans l’arrét (page 16) comme portant sur l’applicabilité ou l’inappli-
cabilité au cas de dépossession dont il s’agit en l’espéce des articles
6 à 22 de la Convention de Genève.

A mon avis, cette idée n’est guère en harmonie avec la nature et
l'étendue de la juridiction de la Cour.

L'examen que la Cour doit entreprendre aux termes de l’article 36,
dernieralinéa, de son Statut, pour arriver à la conclusion que le
différend qui lui est soumis tombe ou ne tombe pas sous sa juridic-
tion, a été déterminé dans l’Arrêt n° 2, relatif aux concessions
Mavrommatis en Palestine, de la manière suivante :

« Ni le Statut, ni le Règlement ne contiennent aucune dis-
position relative à la procédure à suivre dans le cas où la
juridiction serait contestée im limine litis. Dans ces circon-
stances, la Cour est libre d'adopter la règle qu'elle considère
comme la plus appropriée à la bonne administration de la
justice, à la procédure devant un tribunal international, et
la plus conforme aux principes fondamentaux du droit inter-
national.

«C’est pourquoi la Cour, en considération du fait que sa
juridiction est limitée, qu’elle se fonde toujours sur le consen-
tement du défendeur et ne saurait subsister en dehors des
limites dans lesquelles ce consentement a été donné, ne croit
pas pouvoir se contenter d’une conclusion provisoire sur le
point de savoir si le différend relève des dispositions du Mandat.
30 OBSERVATIONS DE M. ANZILOTTI

Elle constatera, avant de statuer sur lé fond, que le différend
qui lui est soumis, tel qu’il se présente actuellement et sur la
base des faits établis en ce moment, tombe sous l’application
des dispositions du Mandat. En effet, c'est seulement pour ces
différends que le Mandataire a accepté la juridiction de la Cour. »

Je regarde ce passage comme un exposé tout à fait exact des
principes de droit international qui règlent la juridiction de la Cour,
et je suis bien aise de constater que l’idée essentielle s’en retrouve
à la page 15 du présent arrêt.

Si cela est vrai, il s'ensuit qu'il ne suffit pas de constater que la
divergence d’opinion qui existe entre l'Allemagne et la Pologne
porte sur l’applicabilité ou l’inapplicabilité, au cas de l’usine de
Chorzow, des articles 6 à 22 de la Convention de Genève, pour
conclure que la Cour est compétente.

L’applicabilité des articles susdits est par contre la condition
méme du pouvoir qu’a la Cour de connaitre du différend, car c’est
seulement pour les différends relatifs à l’interprétation et à l’appli-
cation de ces articles que la Pologne a accepté la juridiction de la
Cour. .

Un différend sur le point de savoir si un cas donné tombe sous
les articles 6 à 22 n’est autre chose qu’un différend sur l’étendue
de la juridiction de la Cour : celle-ci peut en connaître en vertu de
l’article 36, dernièr alinéa, du Statut, et partant dans l’examen
qu'elle doit faire de sa propre compétence ; non en vertu de l’ar-
ticle 23 de la Convention de Genève, c’est-à-dire dans l'examen du
fond de l'affaire.

(Signé) D. ANZILOTTI.
